WATTS, J.,
concurring.
I respectfully concur:
I fully join this Court’s analysis in Part IV (“Retaliation”). As to Part III (“Contempt”), although I agree with this *53Court’s conclusion that the circuit court judge abused her discretion at the hearing on revocation of probation, I respectfully disagree with the conclusion that the record does not suffice to support a finding that Petitioner committed direct criminal contempt of court.
The record is sufficient to support a finding that Petitioner committed direct criminal contempt of court. Deputy Wilson testified that he saw Petitioner tear up his copy of the probation papers immediately after receiving them. The circuit court judge saw Petitioner do so purposely and in an agitated manner. On this record, a finding could be made that Petitioner’s act was conspicuous enough to interrupt the order of the court. Stated otherwise, the circuit court would not have abused its discretion in finding that Petitioner interfered with the dignified conduct of the court’s business by expressing disrespect towards the circuit court judge’s authority. A defendant commits direct criminal contempt of court where the defendant “interrupt[s] the order of the court and interfered "with the dignified conduct of the court’s business[,]” Md. R. 15-203(a), by physically expressing disrespect towards the trial judge — even if the defendant’s physical expression of disrespect towards the trial judge does not stop the proceedings. See Mitchell v. State, 320 Md. 756, 758, 765, 763, 580 A.2d 196, 197, 201, 199 (1990) (This Court held that a defendant committed direct criminal contempt of court where the defendant raised his middle finger at the trial judge; this Court stated: “In order to constitute a direct contempt, it is not necessary that the conduct bring to a halt the proceedings in progress.”). It was within the circuit court judge’s discretion to conclude that Petitioner’s act was contemptuous, yet forego summarily sanctioning Petitioner under Rule 15-203(a).
The circuit court’s failure to separately sanction Petitioner — either summarily (under Rule 15-203(a)) or in writing (under Rule 15-204) — did not preclude the circuit court from revoking Petitioner’s probation based on the contempt. To revoke probation for failure to obey all laws, a trial court must find by a preponderance of the evidence that the probationer committed a crime sometime after the probationer’s sentenc*54ing, but before the conclusion of probation. See Gibson v. State, 328 Md. 687, 690, 616 A.2d 877, 879 (1992). The probationer need not be convicted of or sentenced for the crime for the crime to serve as the basis for the revocation of probation. See generally id. at 693, 616 A.2d at 880 (This Court held that an acquittal of a certain crime does not estop the State from seeking revocation of probation.).
I am unpersuaded by Petitioner’s contention that the circuit court could not revoke his probation for failure to obey all laws because direct criminal contempt is not a statutory crime. “[C]riminal contempt is a crime in every fundamental respect[.]” Dorsey v. State, 356 Md. 324, 342, 739 A.2d 41, 51 (1999) (citation and internal quotation marks omitted). A trial court’s power to sanction parties for contempt stems from the common law. See King v. State, 400 Md. 419, 431, 929 A.2d 169, 176 (2007). In Maryland, there are a variety of common law crimes, see, e.g., Grill v. State, 337 Md. 91, 94, 651 A.2d 856, 857 (1995), for which a trial court may revoke a person’s probation.
Nonetheless, I agree with this Court’s conclusion that the circuit court judge abused her discretion at the hearing on revocation of probation. At the hearing, the circuit court judge stated that she had seen Petitioner tearing up his copy of the probation papers purposely and in an agitated manner in the back of the courtroom. Thus, at the hearing, the circuit court judge acted as both a witness and a judge. Although a trial judge may act as both a witness and a judge in finding that a defendant committed direct criminal contempt of court, see Md. R. 15-203(a), a trial judge cannot act as both a witness and a judge at a hearing on revocation of probation. See Md. R. 5-605 (“The judge presiding at the trial may not testify in that trial as a witness.”); Md.Code of Judicial Conduct R. 2.11(a)(1) (“A judge shall disqualify himself or herself in any proceeding in which the judge’s impartiality might reasonably be questioned, including [where t]he judge has ... personal knowledge of facts that are in dispute in the proceeding.”); Strickland v. State, 407 Md. 344, 363, 965 A.2d 887, 897 (2009) (“[UJnder both Maryland Rule 5-605 and [Rule 2.11(a)(1) of *55the Maryland Code of Judicial Conduct], the sentencing judge could not be both witness and decision maker.” (Footnote omitted)). To avoid this conflict of interest, the circuit court judge should have recused herself from the hearing on revocation of probation. This would have allowed the hearing on revocation of probation to be assigned to a different judge, before whom the instant circuit court judge could have testified as to: (1) Petitioner tearing up his copy of the probation papers in the back of the courtroom; and (2) the manner in which Petitioner did so.1
For two reasons, it was problematic that the circuit court judge essentially acted as a witness for the State by stating that she had seen Petitioner tearing up his copy of the probation papers. First, presumably, the circuit court judge was not identified as a witness for the State in any notice to Petitioner of the hearing on revocation of probation. As to revocation of probation, generally, a “probationer is entitled to ... disclosure of the evidence against” the probationer. Adkins v. State, 324 Md. 641, 655 n. 8, 598 A.2d 194, 201 n. 8 (1991) (citation omitted). Second, presumably, the circuit court judge was not subject to cross-examination by Petitioner. Generally, a probationer is “entitled to cross-examine adverse witnesses” at a hearing on revocation of probation. Id. at 655 n. 8, 598 A.2d at 201 n. 8 (citation omitted).
For the above reasons, I agree with this Court’s conclusion that the circuit court judge abused her discretion.

. I distinguish Mitchell, 320 Md. at 765, 580 A.2d at 200-01, in which this Court held that, without recusing himself, the trial judge could find that the defendant committed direct criminal contempt of court. In Mitchell, id. at 758, 580 A.2d at 197, the contempt occurred immediately after the trial judge sentenced the defendant for other crimes, and the trial judge separately sentenced the defendant for contempt. In other words, the trial judge acted as both a witness and a judge only in finding that the defendant committed direct criminal contempt of court. By contrast, here, the circuit court judge did not just act as both a witness and a judge in finding that Petitioner committed direct criminal contempt of court; the circuit court judge also acted as both a witness and a judge at the hearing on revocation of probation.